Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on February 9, 2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on November 10, 2020 (“the previous OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 9, 2021 has been entered.

Upon reconsideration, the restriction requirement to claims 1-7, 13, 15, and 16-24 as set forth by the previous examiner is withdrawn.  However, the restriction requirement for claims 8-10 directed to a process for preparing a self-adhesive multi-layer item is still maintained.  Accordingly, claims 1-7, 13, and 15-24 are examined in the current Office action and claims 8-10 remain withdrawn. 

Upon further consideration, the pervious examiner’s rejection of dependent claim 18 under 35 USC 103 as being unpatentable over Cully et al (US 4201808) in view of Chang et al. (US 20130300010) as set forth in the previous OA is withdrawn.  It is submitted that neither Cully nor Chang teach or suggest the curable silicone composition C as claimed in independent claims 1 and 7.  


New rejections under 35 USC 112(b) and 35 USC 112(d) are made. 

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  

Claim 1 at line 3, item 2) recites “at least one layer of silicone release coating RC”.  It is respectfully submitted that applicant may want to consider replacing this recitation with “a first layer of silicone release coating RC” in order to better characterize the claimed invention.  Furthermore, at line 33, item 3) recites “at least one adhesive”.  It is submitted that this recitation should be replaced with “a first layer of pressure sensitive adhesive”.  Moreover, at line 35, item 5) recites “optionally, at least one layer of silicone release coating RC”.  This recitation should be replaced with “optionally, a second layer of silicone release coating RC”.   Further, at line 37, item 5) recites “there is at least one adhesive PSA”.   It is submitted that the recitation “at least one adhesive PSA” should be replaced with “a second layer of pressure sensitive adhesive”. 

With respect to claim 7, at line 3, item 2) recites “at least one layer of silicone release coating RC”.  Further, at line 33, item 3) recites “at least one adhesive PSA”.  It is submitted that the term “at least one” should be deleted in order to better characterize the claimed invention.  Furthermore, it is submitted that deletion of term “at least” will 

If applicant makes the aforementioned changes suggested by the examiner, then applicant should review all of the dependent claims and amend it if necessary in order to provide consistency with the language of base claims 1 and 7. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 13, and 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, this claim at lines 10 and 14 recites “the symbols R” and “the symbols Z”, respectively.  It is unclear as to what is meant by the recitation “symbols” given that there is only one R symbol and one Z symbol. It is submitted that the recitation “symbols” should be replaced with “symbol”.  
effective amount of at least one type I photoinitiator P of the family of acylphosphine oxide derivatives of formula (III) below”.  The recitation “effective amount” is indefinite without setting forth specific amount of the photoinitiator.  Accordingly, it is unclear what amount is encompassed by the recitation “effective amount”.  Moreover, with respect to the recitation “of the family”, it is unclear whether this recitation means that the photoinitiator having formula (III) is present in the curable silicone composition C or some other photoinitiator derived from formula (III).   It is respectfully submitted that applicant should delete the recitation “of the family of acrylphosphine oxide derivatives”.  

Claim 1, at lines 33, 37-38 recite “adhesive PSA”.  It is unclear what is meant by “adhesive PSA”.  For purpose of examination, this recitation is interpreted as “pressure sensitive adhesive”. 

Claim 1, at line 33 recites “at least one adhesive PSA applied on the layer of silicone release coating”.  There is a lack of antecedent basis with respect to the recitation “the layer of silicone release coating”. 

Claim 1, at line 34 recites “the component 3)”.  There is a lack of antecedent basis with respect to the aforementioned recitation “in the claim. 



Claim 7, this claim at lines 10 and 14 recites “the symbols R” and “the symbols Z”, respectively.  It is unclear as to what is meant by “symbols” given that there is only one R symbol and one Z symbol. It is submitted that the recitation “symbols” should be replaced with “symbol”.  

Claim 7, at lines 21-22 recites “effective amount of at least one type I photoinitiator P of the family of acylphosphine oxide derivatives of formula (III) below”.  The recitation “effective amount” is indefinite without setting forth specific amount of the photoinitiator.  Accordingly, it is unclear what amount is encompassed by the recitation “effective amount”.  Moreover, with respect to the recitation “of the family”, it is unclear whether this recitation means that the photoinitiator having formula (III) is present in the curable silicone composition C or some other photoinitiator derived from formula (III).   It is respectfully submitted that applicant should delete the recitation “of the family of acrylphosphine oxide derivatives”.  

Claim 7, at line 33 recites “adhesive PSA”.  It is unclear what is meant by “adhesive PSA”.  For purpose of examination, this recitation is interpreted as “pressure sensitive adhesive”. 



Claims 16, 18, 22, and 24, these claims recite “the symbols R”.  It is unclear as to what is meant by the recitation “symbols” given that there is only one R symbol.  Moreover, claims 18 and 24 recite “the symbols R…which is optionally substituted, optionally with halogen atoms”. It is unclear as to what is meant by “optionally substituted, optionally with halogen atoms”.  It is unclear whether applicant intends to claim whether each of the linear or branched C1 to C18 alkyl group and C6 to C12 aryl or aralkyl group recited are optionally substituted with halogen atoms. 

Claims 17 and 23, these claims recite “the symbols Z”.  It is unclear as to what is meant by the recitation “symbols” given that there is only one Z symbol.  Further, this claim recites “C1-C18 polyvalent alkylene radical extended by C1 to C4 oxyalkylene or polyoxyalkylene divalent radicals, which is substituted with a hydroxyl radical.”  It is unclear as to what is meant by the recitation “extended by C1 to C4 oxyalkylene or polyoxyalkylene divalent radicals, which is substituted with a hydroxyl radical”.  




(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 20 recites “at least one adhesive PSA is at least one pressure-sensitive adhesive PSA”.  This claim fails to further limit the recitation “one adhesive PSA” as set forth in in the base claim 1.  It is submitted that the recitation “one adhesive PSA” already encompasses pressure-sensitive adhesive given that the recitation “PSA” is understood in the adhesive art as referring to a pressure-sensitive adhesive.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments

Applicant’s arguments submitted on February 9, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Riding et al. (US 4952657) discloses organopolysiloxane for use in release coating compositions (abstract). Kerr, Stuart et al. (CA2530757) discloses microparticles containing silicone release composition (abstract). Pibre et al. (US 20190002695 A1) discloses silicone composition C crosslinked by type II photoinitiator (abstract and title). Doehler et al. (US 20050136269 A1) discloses organopolysiloxanes having (meth)acrylic ester group (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
December 3, 2021